DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-9 and 11-20 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Apr. 9, 2021 has been entered and made of record.

Allowable Subject Matter
	Claims 1, 3-9 and 11-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “allowable claim 2 has been incorporated into independent claim 1” (Remarks, p. 7). 
Accordingly, the closest known prior art, i.e., Hwang et al. (US 2019/0156739 A1), Aflatooni et al. (US 2019/0073962 A1), Xiang et al. (US 2018/0158417 A1), Sasaki (US 2019/0197976 A1), Lim (US 2019/0180694 A1), Park et al. (US 2019/0073961 A1), Lin et al. (US 2020/0058242 A1) and Ka et al. (US 2020/0402460 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “inputting black grayscale data to pixels at the second region”.
	As to claims 3-8, they directly or indirectly depend from claim 1, and are allowable at least for the reason above.
	
claim 9, it has been amended in the similar manner as in claim 1, and it is persuasive that “allowable claim 10 has been incorporated into independent claim 9” (Remarks, p. 7).  Thus, it is allowed for the same reason above.
	As to claims 11-20, they directly or indirectly depend from claim 9, and are allowable at least for the reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Apr. 19, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***